                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       CRIM. NO. 4:19-CR-40-CDL-MSH
                                              :
YOUNG LYLES,                                  :
                                              :
                       Defendant.             :
_

                                       CONSENT ORDER

       Defendant was indicted on October 8, 2019, ECF No. 1, and arraigned on November 14,

2019, ECF No. 14. A pretrial conference is currently scheduled for December 4, 2019. The parties

have jointly asked for additional time to finalize a potential agreement.     They seek to continue

the pretrial conference and the trial of this case until the Court’s March 2020 trial term.

       IT IS HEREBY ORDERED that the above-referenced matter be continued to the March

2020 term, and that the Speedy Trial deadline for the trial in this matter imposed by 18 U.S.C.

§ 3161(c)(1) be extended to that time. The Court finds that the ends of justice served by granting

of this continuance outweigh the best interests of the public and the Defendant in a speedy trial

because a failure to grant such continuance could result in a miscarriage of justice and would deny

counsel for the Defendant and Government the reasonable time necessary for effective preparation.

18 U.S.C. §§ 3161(h)(7)(A)-(B).

       SO ORDERED, this 26th day of November, 2019.



                                       s/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF UNITED STATES DISTRICT COURT JUDGE
